Case 3:14-cr-00175-WHA Document 1444-14 Filed 08/31/21 Page 1 of 10




         Exhibit HH
     Case 3:14-cr-00175-WHA Document 1444-14 Filed 08/31/21 Page 2 of 10




 1 JENNER & BLOCK LLP
   Reid J. Schar (pro hac vice)
 2 RSchar@jenner.com
   353 N. Clark Street
 3 Chicago, IL 60654-3456
   Telephone:     (312) 222-9350
 4 Facsimile:     (312) 527-0484

 5 CLARENCE DYER & COHEN LLP
   Kate Dyer (Bar No. 171891)
 6 kdyer@clarencedyer.com
   899 Ellis Street
 7 San Francisco, CA 94109-7807
   Telephone:     (415) 749-1800
 8 Facsimile:     (415) 749-1694

 9 CRAVATH, SWAINE & MOORE LLP
   Kevin J. Orsini (pro hac vice)
10 korsini@cravath.com
   825 Eighth Avenue
11 New York, NY 10019
   Telephone:     (212) 474-1000
12 Facsimile:     (212) 474-3700

13 Attorneys for Defendant PACIFIC GAS AND
   ELECTRIC COMPANY
14
                              UNITED STATES DISTRICT COURT
15
             NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
16

17
     UNITED STATES OF AMERICA,                Case No. 14-CR-00175-WHA
18
                 Plaintiff,                   GLOSSARY OF ACRONYMS AND
19                                            ABBREVIATIONS
           vs.
20                                            Judge: Hon. William Alsup
   PACIFIC GAS AND ELECTRIC
21 COMPANY,

22               Defendant.

23

24

25

26

27

28                                          -1-
      GLOSSARY OF ACRONYMS AND ABBREVIATIONS, IN RESPONSE TO ORDER ON CLARIFICATION RE
                                 RESPONSES (Dkt. No. 1420).
                                  Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1444-14 Filed 08/31/21 Page 3 of 10




 1                                 Glossary of Acronyms and Abbreviations
 2           PG&E submits the below glossary of acronyms and abbreviations in response to the

 3 Court’s August 23 Order (Dkt. 1420).

 4    A/AB                         A-Phase Line Voltage Measurement
 5    AC power                     Alternating Current Power

 6    ACSR                         Aluminum Conductor Steel-Reinforce

 7    Actv Time                    Activation Time
      AD                           All-Day
 8
      ADJ CESO                     Adjacent Customers Experiencing Sustained Outages
 9
      Adj Sus                      Adjusted Sustained
10
      Alt                          Alternative
11
      AMI Info                     Advanced Metering Infrastructure
12
      AOR                          Area Of Responsibility
13    AUTO                         Automatic / Automatically
14    AXS                          Access
15    B/BC                         B-Phase Line Voltage Measurement
16    BRG                          Bearing

17    C/CA                         C-Phase Line Voltage Measurement

18    C/O                          Cutout

19    C/OUT                        Cutout
      CAIDI                        Customer Average Interruption Duration Index
20
      CAP ISSUE                    Corrective Action Program Issue
21
      CC Time                      Completion Code Time
22
      CCHR                         [Damage code for “Cyl Clearance (10’ Radius x 8’ High)”]
23
      Cyl Clearance                Cylindrical Clearance
24
      CEMA                         Catastrophic Event Memorandum Account
25    CEMO                         Customers That Experienced A Monthly Outage
26    CESO                         Customers Experiencing Sustained Outages
27    CFS                          Cubic Feet Per Second
28                                                   -2-
      GLOSSARY OF ACRONYMS AND ABBREVIATIONS, IN RESPONSE TO ORDER ON CLARIFICATION RE
                                  RESPONSES (Dkt. No. 1420)
                                  Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1444-14 Filed 08/31/21 Page 4 of 10




 1    CHA                     Change
 2    CHA                     Change

 3    Chk volt ok             Check Voltage Okay

 4    CHP                     California Highway Patrol
      CKD                     Checked
 5
      CLPU                    Cold Load Pick-Up
 6
      CMP                     Complete
 7
      Cmp1                    Completion Code 1
 8
      Coeff                   Coefficient
 9
      COMP                    Completed By
10    CONN                    Connector
11    CPUC                    California Public Utilities Commission
12    CR-2-A-PH-KV            Cresta 2 A-Phase
13    CRD1                    Cresta Dam 1

14    CRD1 FV & RG FLOW       Cresta Dam 1 Fish Valve & Radial Gate Flow

15    CRD2                    Cresta Dam 2

16    CRK                     Creek
      CT Type                 Current Transformer
17
      CTC                     Customer To Contact
18
      CTR                     Current Ratio
19
      CTR                     Center
20
      DC Power                Direct Current Power
21
      Deg                     Degree
22    DEV.                    Device
23    DISCH                   Discharge
24    DISP                    Dispatched
25    DO                      Distribution Operators / Operations

26    DSIP                    Dispatched

27    E                       Electric

28                                            -3-
      GLOSSARY OF ACRONYMS AND ABBREVIATIONS, IN RESPONSE TO ORDER ON CLARIFICATION RE
                                  RESPONSES (Dkt. No. 1420)
                                  Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1444-14 Filed 08/31/21 Page 5 of 10




 1    EAP                     Emergency Action Plan
 2    EC                      Electric Corrective

 3    EMT                     Energy Meter Technician

 4    En                      Enabled
      ENR                     En Route
 5
      EP                      Energy Procurement
 6
      Equip                   Equipment ID
 7
      ETA                     Estimated Time Of Arrival
 8
      ETOR                    Estimated Time Of Restoration
 9
      Exp                     Expires / Expiration
10    FAS                     Field Automation System or Field Activity System
11    FERC LIMIT              Federal Energy Regulatory Commission Limit
12    FLD                     Field
13    FLD CNT                 Field Contact

14    FNL                     First No Light

15    FO                      Field Order

16    FUCO                    Fuse Cutout
      GCC                     Grid Control Center
17
      GD                      Ground
18
      Gd Rcls                 Ground Recloser
19
      GEN 1                   Generation 1
20
      GETAC                   General Electric Tactical Tablet
21
      GFI                     Ground Fault Indicator
22    GOV                     Governor
23    GPM                     Gallons Per Minute
24    HCT                     High Current Trip
25    HFTDs                   High Threat Fire District

26    HLT                     Hot Line Tag

27    HMI                     Human Machine Interface

28                                             -4-
      GLOSSARY OF ACRONYMS AND ABBREVIATIONS, IN RESPONSE TO ORDER ON CLARIFICATION RE
                                  RESPONSES (Dkt. No. 1420)
                                  Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1444-14 Filed 08/31/21 Page 6 of 10




 1    HQ                      Headquarters
 2    HST ACK                 Host Acknowledged

 3    Hydro Operator          Hydroelectric Plant Operator

 4    IA                      A-Phase Amps

 5    IB                      B-Phase Amps
      IC                      C-Phase Amps
 6
      IMG                     Image
 7
      Insp                    Inspect
 8
      Insta 1 Serv            Install 1 Service
 9
      IVR                     Interactive Voice Response
10
      KVOLTS                  Kilovolts
11
      L/O or LO               Lockout
12    LAT:LONG                Latitude and Longitude
13    LD                      Load
14    LOC/REM                 Local / Remote
15    Man/Ext                 Manual / External

16    MIN                     Minimum

17    Min Rsp Time            Minimum Response Time
      Min Trip                Minimum To Trip
18
      Min Trip Mult           Minimum Trip Multiplier
19
      Mom                     Momentary
20
      Mtr                     Meter
21
      MTT                     Minimum To Trip
22
      Mult.                   Multiple
23    MW                      Megawatt
24    NE/O                    Northeast Of
25    NF                      North Fork Feather River Gauging Station
26    NFTD                    Notified

27    NVDO                    North Valley Distribution Operations

28                                                -5-
      GLOSSARY OF ACRONYMS AND ABBREVIATIONS, IN RESPONSE TO ORDER ON CLARIFICATION RE
                                  RESPONSES (Dkt. No. 1420)
                                  Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1444-14 Filed 08/31/21 Page 7 of 10




 1    NW                      Northwest
 2    Obj                     Object

 3    OH                      Overhead

 4    OIS                     Outage Information System

 5    OMT                     Outage Management Tool
      ONS                     Onsite
 6
      Ops to L/O              Operations To Lockout
 7
      OR                      Outage Remarks
 8
      Orig.                   Original
 9
      Orig. Tech              Original Tech
10
      OutNum                  Outage Number
11
      P                       Primary
12    PARA                    Parallel
13    Part Volt               Partial Voltage
14    PC                      Personal Computer
15    PENST                   Penstock

16    Ph                      Phase

17    PH                      Phase, Or Powerhouse
      PI                      Process Information
18
      POS                     Position
19
      PRC                     Public Resources Code
20
      PREM                    Premises
21
      PRI                     Primary
22
      Pri 1                   Priority 1 (Same Day Tag)
23    Pri Amps                Primary Amps
24    PSPS                    Public Safety Power Shutoffs
25    PT                      Point, Or Potential Transformer
26    PT/Bushing              Potential Transformer In Bushing

27    PWR                     Power

28                                              -6-
      GLOSSARY OF ACRONYMS AND ABBREVIATIONS, IN RESPONSE TO ORDER ON CLARIFICATION RE
                                  RESPONSES (Dkt. No. 1420)
                                  Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1444-14 Filed 08/31/21 Page 8 of 10




 1    PWR-I                   Intermittent Power
 2    PWR-Y                   Power-Yes

 3    R                       Riser

 4    RAS                     Re-Assigned

 5    RCLS                    Reclose
      Rcls Intrvl             Reclose Interval
 6
      RCR                     Rock Creek
 7
      Reconn                  Reconnect
 8
      REP                     Rep (Job-Owner)
 9
      RES                     Reservoir
10
      Rev                     Revision
11
      RG SETPOINT             Radial Gate Setpoint
12    Rover                   Roving Operator
13    RPR                     Repair
14    RPTS                    Reports
15    RT SCADA                [Name of Supervisory Control and Data Acquisition Application]

16    S                       Secondary

17    S&C SMU                 Fuse Manufactured by S&C Electric Company
      S/D                     Shutdown
18
      SAP                     System Analysis Program
19
      SC                      Switching Center
20
      SCADA                   Supervisory Control and Data Acquisition
21
      SEC                     Secondary
22
      SEP                     Separated
23    Seq. #                  Sequence Number
24    SERV                    Service
25    SEV                     Severity
26    SIPT                    Safety And Infrastructure Protection Team

27    SSD                     Source Side Device

28                                               -7-
      GLOSSARY OF ACRONYMS AND ABBREVIATIONS, IN RESPONSE TO ORDER ON CLARIFICATION RE
                                  RESPONSES (Dkt. No. 1420)
                                  Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1444-14 Filed 08/31/21 Page 9 of 10




 1    SSD                     Source Side Device
 2    SSN                     Silver Springs Network

 3    ST                      Street

 4    STA                     Station
      Stdby                   Standby
 5
      Sub                     Substation
 6
      Sus                     Sustained
 7
      SVC                     Service
 8
      SVC                     Service
 9
      SW                      Switch
10
      T/MOL                   Tag Man On Line
11
      TCB                     [Name Of Third-Party Construction Contractor]
12    TCC                     Time Characteristic Curve
13    TCO                     Trip Cut Out
14    Tech.                   Technician
15    TEMP.                   Temperature

16    TKN                     Taken

17    TLINE                   Transmission Line
      TMAN                    Troubleman
18
      TPX                     Triplex
19
      TPX                     Triplex
20
      Trip/Lo                 Trip Lockout
21
      TRK                     Truck
22
      U1                      Unit 1
23    U2                      Unit 2
24    UD                      Undated
25    Unf                     Unfiltered
26    USFS                    United States Forest Service

27    V expected              Voltage Expected

28                                            -8-
      GLOSSARY OF ACRONYMS AND ABBREVIATIONS, IN RESPONSE TO ORDER ON CLARIFICATION RE
                                  RESPONSES (Dkt. No. 1420)
                                  Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1444-14 Filed 08/31/21 Page 10 of 10




 1    VA                      Phase-A Volts
 2    VB                      Phase-B Volts

 3    VC                      Vegetation Clearance

 4    VC                      Phase-C Volts
      VLV                     Valve
 5
      VMD                     Vegetation Management Database
 6
      W/O                     West Of
 7
      X                       Across
 8
      X-ARM                   Cross-Arm
 9
      XFMR                    Transformer
10
      X-St                    Across-Street
11
      XSTR                    Cross-Street
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28                                            -9-
      GLOSSARY OF ACRONYMS AND ABBREVIATIONS, IN RESPONSE TO ORDER ON CLARIFICATION RE
                                  RESPONSES (Dkt. No. 1420)
                                  Case No. 14-CR-00175-WHA
